Name: 80/949/EEC: Commission Decision of 25 September 1980 authorizing the United Kingdom to take interim protective measures with regard to fresh bananas originating in certain third countries (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-10-10

 Avis juridique important|31980D094980/949/EEC: Commission Decision of 25 September 1980 authorizing the United Kingdom to take interim protective measures with regard to fresh bananas originating in certain third countries (Only the English text is authentic) Official Journal L 267 , 10/10/1980 P. 0035 - 0036****( 1 ) OJ NO L 224 , 27 . 8 . 1980 , P . 15 . ( 2 ) BOLIVIA , CANADA , COLOMBIA , COSTA RICA , CUBA , DOMINICAN REPUBLIC , EQUADOR , EL SALVADOR , GUATEMALA , HAITI , HONDURAS , MEXICO , NICARAGUA , PANAMA , PHILIPPINES , VENEZUELA , THE UNITED STATES . COMMISSION DECISION OF 25 SEPTEMBER 1980 AUTHORIZING THE UNITED KINGDOM TO TAKE INTERIM PROTECTIVE MEASURES WITH REGARD TO FRESH BANANAS ORIGINATING IN CERTAIN THIRD COUNTRIES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/949/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/776/EEC OF 29 JULY 1980 AUTHORIZING THE UNITED KINGDOM TO TAKE INTRA-COMMUNITY SURVEILLANCE MEASURES IN RESPECT OF IMPORTS OF BANANAS ORIGINATING IN CERTAIN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN THE OTHER MEMBER STATES ( 1 ), WHEREAS ON 18 SEPTEMBER 1980 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE UNITED KINGDOM TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO FRESH BANANAS FALLING WITHIN SUBHEADING 08.01 B I OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN CERTAIN DOLLAR AREA COUNTRIES ( 2 ) AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THERE ARE STILL DISPARITIES BETWEEN MEMBER STATES AS REGARDS THE COMMERCIAL MEASURES APPLIED TO BANANAS ORIGINATING IN THE ABOVEMENTIONED COUNTRIES ; WHEREAS THE FIRST ARTICLE OF PROTOCOL 4 TO THE LOME CONVENTION SIGNED ON 31 OCTOBER 1979 AND PUT INTO EFFECT UNILATERALLY BY THE COMMUNITY FROM 1 MARCH 1980 PROVIDES THAT ' AS REGARDS ITS EXPORTS OF BANANAS TO THE MARKETS OF THE COMMUNITY , NO ACP STATE WILL BE PLACED , AS REGARDS ACCESS TO ITS TRADITIONAL MARKETS AND ITS ADVANTAGES ON THOSE MARKETS , IN A LESS FAVOURABLE SITUATION THAN IN THE PAST OR AT PRESENT ' ; WHEREAS TO FULFIL THAT REQUIREMENT THE UNITED KINGDOM , WHICH CONSTITUTES A MAJOR TRADITIONAL MARKET FOR CERTAIN ACP STATES , STILL MAKES IMPORTS OF BANANAS ORIGINATING IN OTHER THIRD COUNTRIES SUBJECT TO QUANTITATIVE RESTRICTIONS ; WHEREAS , FOR THE DIRECT IMPORT OF BANANAS ORIGINATING IN THE DOLLAR AREA , THE UNITED KINGDOM HAS A BASIC ANNUAL QUOTA OF 4 000 TONNES AND ADDITIONAL IMPORTS ARE AUTHORIZED ON THE BASIS OF MARKET REQUIREMENTS NOT COVERED BY BANANAS ORIGINATING IN ACP COUNTRIES ; WHEREAS AS INFORMATION RECEIVED BY THE COMMISSION SHOWS THAT IN THE UNITED KINGDOM , IMPORTS ORIGINATING IN ACP COUNTRIES ROSE TO 118 156 TONNES DURING THE FIRST SEVEN MONTHS OF 1980 AND THAT IN THE SAME PERIOD IMPORTS FROM THE DOLLAR AREA COUNTRIES WERE 67 286 TONNES , OF WHICH 29 145 TONNES WERE IN FREE CIRCULATION ; WHEREAS IT IS NECESSARY FOR THE COMMISSION TO HAVE MORE EXACT INFORMATION ON THE EXPORT POSSIBILITIES OF THE ACP AND PTOM COUNTRIES , THE TRADITIONAL SUPPLIERS OF THE UNITED KINGDOM , HAVING REGARD IN PARTICULAR TO THE NATURAL CATASTROPHES WHICH HAVE RECENTLY BEFALLEN SOME OF THESE COUNTRIES ; WHEREAS AN APPLICATION IS PENDING BEFORE THE UNITED KINGDOM AUTHORITIES FOR AN IMPORT LICENCE FOR 500 TONNES PER WEEK FOR THE PERIOD 22 OCTOBER 1980 TO 31 DECEMBER 1981 , GIVING A GLOBAL QUANTITY OF 33 500 TONNES , OF FRESH BANANAS ORIGINATING IN COSTA RICA AND GUATEMALA AND IN FREE CIRCULATION IN BELGIUM ; WHEREAS THE ACCEPTANCE OF SUCH AN APPLICATION IS CONDITIONAL ON THE VERIFICATION OF THE ABOVEMENTIONED INFORMATION ; WHEREAS IT IS NEVERTHELESS , NECESSARY TO AUTHORIZE INTERIM PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 TO ALLOW THIS VERIFICATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS AUTHORIZED TO SUSPEND UNTIL A LATER DECISION OF THE COMMISSION AND AT THE LATEST UNTIL 20 OCTOBER 1980 , THE GRANT OF IMPORT LICENCES , FOR THE PRODUCTS MENTIONED BELOW ORIGINATING IN THE THIRD COUNTRIES INDICATED IN THE ANNEX AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , FOR WHICH APPLICATIONS WERE LODGED AFTER 14 SEPTEMBER 1980 . // // CCT HEADING NO // DESCRIPTION // // 08.01 B I // FRESH BANANAS // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 25 SEPTEMBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT **** ANNEX COUNTRIES MENTIONED IN ARTICLE 1 : BOLIVIA , CANADA , COLOMBIA , COSTA RICA , CUBA , DOMINICAN REPUBLIC , EQUADOR , EL SALVADOR , GUATEMALA , HAITI , HONDURAS , MEXICO , NICARAGUA , PANAMA , PHILIPPINES , VENEZUELA , THE UNITED STATES .